EXHIBIT 10.17

 
AMENDED AND RESTATED
ASHLAND INC. INCENTIVE PLAN
(As amended July 15, 2004)


SECTION 1.  PURPOSE


The purpose of the Ashland Inc. Incentive Plan is to promote the interests of
Ashland Inc. and its shareholders by providing incentives to its directors,
officers and employees.  Accordingly, the Company may grant to selected officers
and employees Option Awards, Stock Appreciation Rights Awards, Restricted Stock
Awards, Incentive Awards, Performance Unit Awards and Merit Awards in an effort
to attract and retain in its employ qualified individuals and to provide such
individuals with incentives to continue service with the Company, devote their
best efforts to the Company and improve the Company’s economic performance, thus
enhancing the value of the Company for the benefit of shareholders.  This Plan
also provides an incentive for qualified persons, who are not officers or
employees of the Company, to serve on the Board of Directors of the Company and
to continue to work for the best interests of the Company by rewarding such
persons with an automatic Restricted Stock Award and with discretionary Option
Awards.


SECTION 2.  DEFINITIONS


(A) “Agreement” shall mean a written agreement setting forth the terms of an
Award, to be entered into at the Company’s discretion.


(B) “Attestation” means the delivery to the Company of a completed attestation
form prescribed by the Company setting forth the whole shares of Common Stock
owned by the Recipient which the Recipient wishes to utilize to pay the Exercise
Price. The Common Stock listed on the attestation form must have been owned by
the Recipient six months or longer, and not have been used to effect an Option
exercise within the preceding six months, unless the Committees specifically
provide otherwise.


(C) “Award” shall mean an Option Award, a Stock Appreciation Right Award, an
Incentive Award, a Performance Unit Award, a Restricted Stock Award or a Merit
Award, in each case granted under this Plan.


(D) “Beneficiary” shall mean the person, persons, trust or trusts designated by
a Recipient or if no designation has been made, the person, persons, trust, or
trusts entitled by will or the laws of descent and distribution to receive the
benefits specified under this Plan in the event of a Recipient's death.


(E) “Board” shall mean the Board of Directors of the Company or its designee.


(F) “Cashless Exercise” shall mean the procedure by which a broker provides the
funds to a Recipient to effect an Option exercise.  At the direction of the
Recipient, the broker will either: (i) sell all of the shares received when the
Option is exercised and pay the Recipient the proceeds of the sale (minus the
Exercise Price, withholding taxes and any fees due to the broker); or (ii) sell
enough of the shares received upon exercise of the Option to cover the Exercise
Price, withholding taxes and any fees due the broker and deliver to the
Recipient (either directly or through the Company) a stock certificate for the
remaining shares.


(G) “Change in Control” shall be deemed to occur (1) upon approval of the
shareholders of the Company (or if such approval is not required, upon the
approval of the Board) of (A) any consolidation or merger of the Company, other
than a consolidation or merger of the Company into or with a direct or indirect
wholly-owned subsidiary, in which the Company is not the continuing or surviving
corporation or pursuant to which shares of Common Stock would be converted into
cash, securities or other property other than a merger in which the holders of
Common Stock immediately prior to the merger will have the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger, (B) any sale, lease, exchange, or other transfer (in one transaction or
a series of related transactions) of all or substantially all the assets of the
Company, provided, however, that no sale, lease, exchange or other transfer of
all or substantially all the assets of the Company shall be deemed to occur
unless assets constituting 80% of the total assets of the Company are
transferred pursuant to such sale, lease, exchange or other transfer, or
(C) adoption of any plan or proposal for the liquidation or dissolution of the
Company, (2) when any person (as defined in Section 3(a)(9) or 13(d) of the
Exchange Act), other than the
 
Page 1

 
 
 
 

Company or any Subsidiary or employee benefit plan or trust maintained by the
Company, shall become the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than 15% of the Company’s Common
Stock outstanding at the time, without the approval of the Board, or (3) at any
time during a period of two consecutive years, individuals who at the beginning
of such period constituted the Board shall cease for any reason to constitute at
least a majority thereof, unless the election or the nomination for election by
the Company’s shareholders of each new director during such two-year period was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such two-year period. Notwithstanding the
foregoing, any transaction, or series of transactions, that shall result in the
disposition of Ashland’s interest in Marathon Ashland Petroleum LLC, including
without limitation any transaction arising out of that certain Put/Call,
Registration Rights and Standstill Agreement dated January 1, 1998 among
Marathon Oil Company, USX Corporation, the Company and Marathon Ashland
Petroleum LLC, as amended from time to time, shall not be deemed to constitute a
Change in Control.


(H) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


(I) “Committees” shall refer to the P&C Committee as it relates to Awards to
Participants and to the G&N Committee as it relates to Awards to Outside
Directors.


(J) “Common Stock” shall mean the Common Stock of the Company ($1.00 par value),
subject to adjustment pursuant to Section 15 hereof.


(K) “Company” shall mean, collectively, Ashland Inc. and its Subsidiaries.


(L) “Disability” shall mean, (i) in the case of a Participant, he or she becomes
unable to perform the functions required by his or her regular job due to
physical or mental illness and, in connection with the grant of an Incentive
Stock Option shall be disabled if he or she falls within the meaning of that
term as provided in Section 22(e)(3) of the Code and (ii) in the case of an
Outside Director, when he or she is unable to attend to his or her duties and
responsibilities as a member of the Board because of incapacity due to physical
or mental illness.


(M) “Exercise Price” shall mean, with respect to each share of Common Stock
subject to an Option, the price fixed by the Committees at which such share may
be purchased from the Company pursuant to the exercise of such Option, which
price at no time may be less than 100% of the Fair Market Value of the Common
Stock on the date the Option is granted.


(N) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


(O) “Fair Market Value” shall mean the price of the Common Stock as reported on
the Composite Tape of the New York Stock Exchange on the date and at the time
selected by the Committees or as otherwise provided in this Plan.


(P) “G&N Committee” shall mean the Governance and Nominating Committee of the
Board, as from time to time constituted, or any successor committee of the Board
with similar functions, or its designee.


(Q) “Incentive Award” shall mean an Award made pursuant to Section 7 hereof, the
payment of which is contingent upon the achievement of the Performance Goals for
the particular Performance Period.


(R) “Incentive Stock Option” or “ISO” shall mean an Option that is intended by
the Committees to meet the requirements of Section 422 of the Code or any
successor provision.


(S) “ISO Award” shall mean an Award of an Incentive Stock Option pursuant to
Section 10 hereof.


(T) “Merit Award” shall mean an Award of Common Stock issued pursuant to
Section 9 hereof.


(U) “Non-Employee Director” shall mean a non-employee director within the
meaning of applicable regulatory requirements, including those promulgated under
Section 16 of the Exchange Act.
 
 
Page 2

 
 
 
 

(V) “Nonqualified Stock Option” or “NQSO” shall mean an Option granted pursuant
to this Plan which does not qualify as an Incentive Stock Option.


(W) “Notice of Grant” shall mean a written notice setting forth the terms of an
Option or SAR Award, to be entered into at the Company’s discretion.


(X) “Option” shall mean the right to purchase Common Stock at a price to be
specified and upon terms to be designated by the Committees or otherwise
determined pursuant to this Plan.  The Committees  shall designate an Option as
a Nonqualified Stock Option or an Incentive Stock Option.


(Y) “Option Award” shall mean an Award of an Option pursuant to Section 10
hereof.


(Z) “Outside Director” shall mean a director of the Company who is not also an
employee of the Company as selected by the G&N Committee to receive an Award
under this Plan.


(AA) “P&C Committee” shall mean the Personnel and Compensation Committee of the
Board, as from time to time constituted, or any successor committee of the Board
with similar functions, which shall consist of three or more members, each of
whom shall be a Non-Employee Director and an outside director as defined in the
regulations issued under Section 162(m) of the Code, or its designee.


(BB) “Participant” shall mean a regular, full-time or part-time employee of the
Company as selected by the P&C Committee to receive an Award under this Plan.


(CC) “Performance Goals” shall mean performance goals as may be established in
writing by the P&C Committee which may be based on earnings, stock price, return
on equity, return on investment, total return to shareholders, economic profit,
debt rating or achievement of business, financial or operational goals.  Such
goals may be absolute in their terms or measured against or in relation to other
companies comparably or otherwise situated.  Such performance goals may be
particular to a Participant or the division or other unit in which the
Participant works and/or may be based on the performance of the Company
generally.


(DD) “Performance Period” shall mean the period designated by the P&C Committee
during which the performance objectives shall be measured.


(EE) “Performance Unit Award” shall mean an Award made pursuant to Section 8
hereof, the payment of which is contingent upon the achievement of the
Performance Goals for the particular Performance Period.


(FF) “Personal Representative” shall mean the person or persons who, upon the
Disability or incompetence of a Recipient, shall have acquired on behalf of the
Recipient by legal proceeding or otherwise the right to receive the benefits
specified in this Plan.


(GG) “Plan” shall mean this Ashland Inc. Incentive Plan, as amended and
restated.


(HH) “Recipients” shall mean a Participant or an Outside Director, as
appropriate.


(II) “Restricted Period” shall mean the period designated during which
Restricted Stock may not be sold, assigned, transferred, pledged, or otherwise
encumbered, which period in the case of Participants shall not be less than one
year from the date of grant (unless otherwise directed by the P&C Committee),
and in the case of Outside Directors is the period set forth in Section 6(B)
hereof.


(JJ) “Restricted Stock” shall mean those shares of Common Stock issued pursuant
to a Restricted Stock Award which are subject to the restrictions, terms, and
conditions set forth in the related Agreement, if any.


(KK) “Restricted Stock Award” shall mean an Award of Restricted Stock pursuant
to Section 6 hereof.


(LL) “Retained Distributions” shall mean any securities or other property (other
than regular cash dividends) distributed by the Company in respect of Restricted
Stock during any Restricted Period.
 
 
Page 3

 
 
 
 



(MM) “Retirement” shall mean, (a) in the case of a Participant, retirement from
the employ of the Company at any time as described in the Ashland Inc. and
Affiliates Pension Plan or in any successor pension plan, as from time to time
in effect, and (b) in the case of an Outside Director, retirement from the Board
at age 72 or at any other age as the Board may from time to time determine.


(NN) “Stock Appreciation Right” or “SAR” shall mean the right of the holder to
receive the appreciation in the Fair Market Value of shares of Common Stock upon
terms to be designated by the Committees or otherwise determined pursuant to
this Plan.  The holder of an exercisable SAR may elect to surrender the SAR and
receive in exchange therefore an amount equal to the excess of the Fair Market
Value of the Common Stock on the date the election to surrender is received by
the Company over the Exercise Price specified in such SAR multiplied by the
number of shares of Common Stock covered by such SAR, or portion thereof, which
is so surrendered. A SAR may be granted either singly or concurrently with the
grant of an Option. A SAR shall be exercisable upon any additional terms and
conditions (including, without limitation, the issuance of Restricted Stock and
the imposition of restrictions upon the timing of exercise) which may be
determined as provided in this Plan.


(OO) “Stock Appreciation Right Award” or “SAR Award” shall mean an Award of a
Stock Appreciation Right pursuant to Section 11 hereof.


(PP) “Subsidiary” shall mean any present or future subsidiary corporations, as
defined in Section 424 of the Code, of the Company.


(QQ) “Tax Date” shall mean the date the withholding tax obligation arises with
respect to an Award.


SECTION 3.  STOCK SUBJECT TO THIS PLAN


There will be reserved for issuance under this Plan an aggregate of
4,000,000 shares of Common Stock, par value $1.00 per share; provided, however,
that of such shares only 1,000,000 shares in the aggregate shall be available
for Restricted Stock Awards, Merit Awards, ISO Awards and Performance Unit
Awards.  Such shares shall be authorized but unissued shares of Common
Stock.  If any Award under this Plan shall expire or terminate for any reason
without having been earned or vested in full, or if any Award shall be forfeited
or deferred, the shares subject to the unearned, forfeited or deferred portion
of such Award shall again be available for the purposes of this Plan. No
Participant shall be granted more than a total of 250,000 Option or SAR Awards
annually and no Outside Director shall be granted more than a total of 10,000
Option or SAR Awards annually.


SECTION 4.  ADMINISTRATION


The P&C Committee shall have the exclusive authority to administer this Plan for
Participants.  The G&N Committee shall have the exclusive authority to
administer this Plan for Outside Directors.


In addition to any implied powers and duties that may be needed to carry out the
provisions hereof, the Committees, acting individually, shall have all the
powers vested in them by the terms hereof, including exclusive authority to
select the Recipients, to determine the type, size and terms of the Awards to be
made to each Recipient, to determine the time when Awards will be granted, and
to prescribe the form of the Agreement or Notice of Grant embodying Awards made
under this Plan.  The Committees shall be authorized to interpret this Plan and
the Awards granted under this Plan, to establish, amend and rescind any rules
and regulations relating to this Plan, to make any other determinations which
they believe necessary or advisable for the administration hereof, and to
correct any defect or supply any omission or reconcile any inconsistency in this
Plan or in any Award in the manner and to the extent the Committees deem
desirable to carry it into effect.  Any decision of the Committees in the
administration of this Plan, as described herein, shall be final and conclusive.


SECTION 5.  ELIGIBILITY


Awards may only be granted (i) to regular full-time or part-time employees of
the Company, or (ii) as expressly provided in Sections 6(B), 10 and 11 hereof,
to Outside Directors of the Company.
 
 
Page 4

 
 
 
 



SECTION 6.  RESTRICTED STOCK AWARDS


(A)  Awards to Employees


The P&C Committee may make a Restricted Stock Award to selected Participants,
which Restricted Stock Awards may, at the Company’s discretion and as directed
by the P&C Committee, be evidenced by an Agreement which shall contain such
terms and conditions as the P&C Committee, in its sole discretion, may
determine.  The amount of each Restricted Stock Award and the respective terms
and conditions of such Award (which terms and conditions need not be the same in
each case) shall be determined by the P&C Committee in its sole discretion.  As
a condition to any Restricted Stock Award hereunder, the P&C Committee may
require a Participant to pay to the Company a non-refundable amount equal to, or
in excess of, the par value of the shares of the Restricted Stock
Award.  Subject to the terms and conditions of each Restricted Stock Award, the
Participant, as the owner of the Common Stock issued as Restricted Stock, shall
have all rights of a shareholder including, but not limited to, voting rights as
to such Common Stock and the right to receive dividends thereon when, as and if
paid.


Unless otherwise determined and directed by the P&C Committee, in the event that
a Restricted Stock Award has been made to a Participant whose employment or
service is subsequently terminated for any reason prior to the lapse of all
restrictions thereon, such Restricted Stock will be forfeited in its entirety by
such Participant.


(B)  Awards to Outside Directors


During the term of this Plan, each person who is hereafter duly appointed or
elected as an Outside Director shall be granted, effective on the date of his or
her appointment or election to the Board, a Restricted Stock Award of 1,000
shares.  All Awards under this subsection (B) are subject to the limitation on
the number of shares of Common Stock available pursuant to Section 3 hereof and
to the terms and conditions set forth in this subsection (B) and subsection (C)
below.


As a condition to any Restricted Stock Award hereunder, the Outside Director may
be required to pay to the Company a non-refundable amount equal to the par value
of the shares of the Restricted Stock Award.  Upon the granting of the
Restricted Stock Award, such Outside Director shall be entitled to all rights
incident to ownership of Common Stock of the Company with respect to his or her
Restricted Stock, including, but not limited to, the right to vote such shares
of Restricted Stock and to receive dividends thereon when, as and if paid;
provided, however, that subject to subsection (C) hereof, in no case may any
shares of Restricted Stock granted to an Outside Director be sold, assigned,
transferred, pledged, or otherwise encumbered during the Restricted Period which
shall not lapse until the earlier to occur of the following: (i) Retirement,
(ii) the death or Disability of such Outside Director, (iii) a 50% change in the
beneficial ownership of the Company as defined in Rule 13d-3 under the Exchange
Act, or (iv) voluntary early retirement to take a position in governmental
service. Unless otherwise determined and directed by the G&N Committee, in the
case of voluntary resignation or other termination of service of an Outside
Director prior to the occurrence of any of the events described in the preceding
sentence, any Restricted Stock Award made pursuant to this subsection will be
forfeited by such Outside Director.


(C) Transferability


Subject to Section 17(B) hereof, Restricted Stock may not be sold, assigned,
transferred, pledged, or otherwise encumbered during a Restricted Period, which,
in the case of Participants, shall be determined by the P&C Committee and,
unless otherwise determined by the P&C Committee, shall not be less than one
year from the date of the Restricted Stock Award, and, in the case of Outside
Directors, shall be determined in accordance with subsection (B) of this
Section.  The P&C Committee may, at any time, reduce the Restricted Period with
respect to any outstanding shares of a Restricted Stock Award, but, unless
otherwise determined by the P&C Committee, such Restricted Period shall not be
less than one year.


During the Restricted Period, certificates representing the Restricted Stock and
any Retained Distributions shall be registered in the Recipient’s name and bear
a restrictive legend to the effect that ownership of such Restricted Stock (and
any such Retained Distributions), and the enjoyment of all rights appurtenant
thereto are subject to the restrictions, terms, and conditions provided in this
Plan and the applicable Agreement, if any.  Such certificates shall
 
 
Page 5

 
 
 
 

be deposited by the Recipient with the Company, together with stock powers or
other instruments of assignment, each endorsed in blank, which will permit
transfer to the Company of all or any portion of the Restricted Stock and any
securities constituting Retained Distributions which shall be forfeited in
accordance with this Plan and the applicable Agreement, if any.  Restricted
Stock shall constitute issued and outstanding shares of Common Stock for all
corporate purposes, with the exception that: (i) the Recipient will not be
entitled to delivery of the stock certificates representing such Restricted
Stock until the restrictions applicable thereto shall have expired; (ii) the
Company will retain custody of all Retained Distributions made or declared with
respect to the Restricted Stock (and such Retained Distributions will be subject
to the same restrictions, terms and conditions as are applicable to the
Restricted Stock) until such time, if ever, as the Restricted Stock with respect
to which such Retained Distributions shall have been made, paid, or declared
shall have become vested, and such Retained Distributions shall not bear
interest or be segregated in separate accounts; (iii) subject to Section 17(B)
hereof, the Recipient may not sell, assign, transfer, pledge, exchange,
encumber, or dispose of the Restricted Stock or any Retained Distributions
during the Restricted Period; and (iv) unless otherwise determined and directed
by the Committees, a breach of any restrictions, terms, or conditions provided
in this Plan or established by the Committees with respect to any Restricted
Stock or Retained Distributions will cause a forfeiture of such Restricted Stock
and any Retained Distributions with respect thereto.


SECTION 7.  INCENTIVE AWARDS


(A)  Any Participant may receive one or more Incentive Awards, as the P&C
Committee shall from time to time determine.


(B)  No later than 120 days (90 days for those Participants subject to the
limitations of Code Section 162(m)) after the commencement of each Performance
Period, the P&C Committee shall establish in writing one or more Performance
Goals that must be reached by a Participant in order to receive an Incentive
Award for such Performance Period.  Except with respect to Participants subject
to the limitations of Code Section 162(m), the P&C Committee shall have the
discretion to later revise the Performance Goals and the amount to be paid out
upon the attainment of these goals for any reason including the reflection of
promotions, transfers or other changes in a Participant’s employment so long as
such changes are consistent with the Performance Goals established for other
Participants in the same or similar positions.  Performance Goals established
for Participants subject to Code Section 162(m) may only be adjusted to reduce
or eliminate the amount of compensation otherwise payable upon attainment of the
Performance Goals.


(C)  The target Incentive Award is a fixed percentage of the Participant’s Base
Salary paid during the year.  The maximum Incentive Award is 150% of the target
Incentive Award.  No Incentive Award shall exceed three million dollars
($3,000,000).


(D)  Payment of Incentive Awards shall be made on a date or dates fixed by the
P&C Committee.  Payment may be made in one or more installments and may be made
wholly in cash, wholly in shares of Common Stock or a combination thereof as
determined by the P&C Committee.


If payment of an Incentive Award shall be made all or partially in shares of
Common Stock, the number of shares of Common Stock to be delivered to a
Participant on any payment date shall be determined by dividing (x) the original
dollar amount to be paid on the payment date (or the part thereof determined by
the P&C Committee to be delivered in shares of such Incentive Award) by (y) the
Fair Market Value on the date the Board approves the P&C Committee’s decision to
pay an Incentive Award or such other date as the Board shall determine.


(E)  Unless otherwise determined and directed by the P&C Committee, an Incentive
Award shall terminate if the Participant does not remain continuously employed
and in good standing with the Company until the date of payment of such
Award.  Unless otherwise determined and directed by the P&C Committee, in the
event a Participant’s employment is terminated because of death, Disability or
Retirement, the Participant (or his or her beneficiaries or estate) shall
receive the prorated portion of the payment of an Incentive Award for which the
Participant would have otherwise been eligible based upon the portion of the
Performance Period during which he or she was so employed so long as the
Performance Goals are subsequently achieved.
 
 
Page 6

 
 
 
 

SECTION 8.  PERFORMANCE UNIT AWARDS


(A)  Any Participant may receive one or more Performance Unit Awards, as the P&C
Committee shall from time to time determine.


(B)                 The Performance Goals and Performance Period applicable to a
Performance Unit Award shall be set forth in writing by the P&C Committee no
later than 120 days (90 days for those Participants subject to the limitations
imposed by Code Section 162(m)) after the commencement of the Performance
Period.  Except with respect to Participants subject to the limitations of Code
Section 162(m), the P&C Committee shall have the discretion to later revise the
Performance Goals and the amount to be paid out upon the attainment of these
goals for any reason including the reflection of promotions, transfers or other
changes in a Participant’s employment so long as such changes are consistent
with the Performance Goals established for other Participants in the same or
similar positions.  Goals established for Participants subject to Code
Section 162(m) may only be adjusted to reduce or eliminate the amount of
compensation otherwise payable upon attainment of the Performance Goals.


(C)                 Each Performance Unit Award shall be established in dollars
or shares of Common Stock, or a combination of both, as determined by the P&C
Committee.  The original amount of any Performance Unit Award shall not exceed
400% of the Participant’s then annual base salary and the original amount of any
Performance Unit Award shall not exceed five million dollars ($5,000,000).  In
determining the amount of any Performance Unit Award made, in whole or in part,
in shares of Common Stock, the value thereof shall be based on the Fair Market
Value on the first day of the Performance Period or on such other date as the
Board shall determine.


(D)                 Unless otherwise determined and directed by the P&C
Committee, a Performance Unit Award shall terminate for all purposes if the
Participant does not remain continuously employed and in good standing with the
Company until payment of such Performance Unit Award.  Unless otherwise
determined and directed by the P&C Committee, a Participant (or his or her
beneficiaries or estate) whose employment was terminated because of death,
Disability or Retirement will receive a prorated portion of the payment of his
or her Award based upon the portion of the Performance Period during which he or
she was so employed so long as the Performance Goals are subsequently achieved.


(E)                 Payment with respect to Performance Unit Awards will be made
to Participants on a date or dates fixed by the P&C Committee.  The amount of
such payment shall be determined by the P&C Committee and shall be based on the
original amount of such Performance Unit Award adjusted to reflect the
attainment of the Performance Goals during the Performance Period.  Payment may
be made in one or more installments and may be made wholly in cash, wholly in
shares of Common Stock or a combination thereof as determined by the P&C
Committee.


If payment of a Performance Unit Award established in dollars is to be made in
shares of Common Stock or partly in such shares, the number of shares of Common
Stock to be delivered to a Participant on any payment date shall be determined
by dividing (x) the amount payable by (y) the Fair Market Value on the date the
Board approves the P&C Committee’s decision to pay the Performance Unit Award or
on such other date as the Board shall determine.


If payment of a Performance Unit Award established in shares of Common Stock is
to be made in cash or partly in cash, the amount of cash to be paid to a
Participant on any payment date shall be determined by multiplying (x) the
number of shares of Common Stock to be paid in cash on such payment date with
respect to such Performance Unit Award, by (y) the Fair Market Value on the date
the Board approves the P&C Committee’s decision to pay the Performance Unit
Award or on such other date as the Board shall determine.  Any payment may be
subject to such restrictions and conditions as the P&C Committee may determine.


SECTION 9.  MERIT AWARDS


Any Participant may receive a Merit Award of Common Stock under this Plan for
such reasons and in such amounts as the P&C Committee may from time to time
determine.  As a condition to any such Merit Award, the P&C Committee may
require a Participant to pay to the Company a non-refundable amount equal to, or
in excess of, the par value of the shares of Common Stock awarded to him or her.
 
 
Page 7

 
 
 
 

SECTION 10.  OPTION AWARDS


(A)  Any Recipient may receive one or more Option Awards, as the Committees
shall from time to time determine.


(B)  Designation and Price


(1)  Any Option granted under this Plan may be granted as an Incentive Stock
Option or as a Nonqualified Stock Option as shall be designated by the
Committees at the time of the grant of such Option.  Only Participants may be
granted ISOs.  Each Option shall, at the discretion of the Company and as
directed by the Committees, be evidenced by a Notice of Grant, which Notice of
Grant shall specify the designation of the Option as an ISO or a NQSO, as the
case may be, and shall contain such terms and conditions as the Committees, in
their sole discretion, may determine in accordance with this Plan.


(2)  Every ISO shall provide for a fixed expiration date of not later than ten
years from the date such ISO is granted.  Every NQSO shall provide for a fixed
expiration date of not later than ten years and one month from the date such
NQSO is granted.


 (3)  The Exercise Price of Common Stock issued pursuant to each Option shall be
fixed by the Committees at the time of the granting of the Option; provided,
however, that such Exercise Price shall in no event be less than 100% of the
Fair Market Value of the Common Stock on the date such Option is granted.


(C)  Exercise


The Committees may, in their sole discretion, provide for Options granted under
this Plan to be exercisable in whole or in part; provided, however, that no
Option shall be exercisable prior to the first anniversary of the date of its
grant, except as provided in Section 13 hereof or as the Committees otherwise
determine in accordance with this Plan, and in no case may an Option be
exercised at any time for fewer than 50 shares (or the total remaining shares
covered by the Option if fewer than 50 shares) during the term of the Option.
The specified number of shares will be issued upon receipt by the Company of (i)
notice from the holder thereof of the exercise of an Option, and (ii) payment to
the Company (as provided in subsection (D) of this Section), of the Exercise
Price for the number of shares with respect to which the Option is exercised.
Each such notice and payment shall be delivered or mailed to the Company at such
place and in such manner as the Company may designate from time to time.


(D)  Payment for Shares


Except as otherwise provided in this Section, the Exercise Price for the Common
Stock shall be paid in full when the Option is exercised. Subject to such rules
as the Committees may impose, the Exercise Price may be paid in whole or in
part: (i) in cash; (ii) in whole shares of Common Stock owned by the Recipient
and evidenced by negotiable certificates, valued at their Fair Market Value
(which shares of Common Stock must have been owned by the Recipient six months
or longer, and not used to effect an Option exercise within the preceding six
months, unless the Committees specifically provide otherwise); (iii) by
Attestation; (iv) by a combination of such methods of payment; or (v) by such
other consideration as shall constitute lawful consideration for the issuance of
Common Stock and be approved by the  Committees (including, without limitation,
effecting a Cashless Exercise of the Option with a broker).


(E)                Continued Employment, Agreement to Serve and Exercise Period


(1)   Participants


(a)  Subject to the provisions of Section 13(D) hereof, every Option and SAR
shall provide that it may not be exercised in whole or in part for a period of
one year after the date of granting such Option (unless otherwise determined by
the P&C Committee) and if the employment of the Participant shall terminate
prior to the end of such one year period (or such other period determined by the
P&C Committee), the Option granted to such Participant shall immediately
terminate.
 
 
 
Page 8

 
 
 
 

(b)  Every Option shall provide that in the event the Participant dies (i) while
employed by the Company, (ii) during the periods in which Options may be
exercised by a Participant determined to be Disabled, or (iii) after Retirement,
such Option shall be exercisable, at any time or from time to time, prior to the
fixed termination date set forth in the Option, by the Beneficiaries of the
decedent for the number of shares which the Participant could have acquired
under the Option immediately prior to the Participant’s death.


(c)  Every Option shall provide that in the event the employment of any
Participant shall cease by reason of Disability, as determined by the P&C
Committee at any time during the term of the Option, such Option shall be
exercisable, at any time or from time to time prior to the fixed termination
date set forth in the Option by such Participant for the number of shares which
the Participant could have acquired under the Option immediately prior to the
Participant’s Disability. The determination by the P&C Committee of any question
involving Disability of a Participant shall be conclusive and binding.


(d)  Every Option shall provide that in the event the employment of any
Participant shall cease by reason of Retirement, such Option may be exercised at
any time or from time to time, prior to the fixed termination date set forth in
the Option for the number of shares which the Participant could have acquired
under the Option immediately prior to such Retirement.


(e)  Notwithstanding any provision of this Plan to the contrary, any Option,
may, in the discretion of the P&C Committee or as provided in the relevant
Notice of Grant (if any), become exercisable, at any time or from time to time,
prior to the fixed termination date set forth in the Option for the full number
of awarded shares or any part thereof, less such number as may have been
theretofore acquired under the Option from and after the time the Participant
ceases to be an employee of the Company as a result of the sale or other
disposition by the Company of assets or property (including shares of any
Subsidiary) in respect of which such Participant had theretofore been employed
or as a result of which such Participant's continued employment with the Company
is no longer required.


(f)  Except as provided in sub-subsections (b), (c), (d), (e) and (g) of this
Section 10(E) and Section 13(D) hereof, every Option shall provide that it shall
terminate on the earlier to occur of the fixed termination date set forth in the
Option or thirty (30) days after cessation of the Participant's employment for
any cause in respect of the number of shares which the Participant could have
acquired under the Option immediately prior to such cessation of employment;
provided, however, that no Option may be exercised after the fixed termination
date set forth in the Option.


(g)  Notwithstanding any provision of this Section to the contrary, in the event
the P&C Committee determines, in its sole and absolute discretion, that the
employment of any Participant has terminated for a reason or in a manner
adversely affecting the Company (which may include, without limitation, taking
other employment or rendering service to others without the consent of the
Company), then the P&C Committee may direct that such Participant forfeit any
and all Options that he or she could otherwise have exercised pursuant to the
terms of this Plan.


(h)  Each Participant granted an Award under this Plan shall agree by his or her
acceptance of such Award to remain in the service of the Company for a period of
at least one year from the date of the Notice of Grant respecting the Award (or,
if no Notice of Grant is given, at least one year from the date of the Award).
Such service shall, subject to the terms of any contract between the Company and
such Participant, be at the pleasure of the Company and at such compensation as
the Company shall reasonably determine from time to time. Nothing in this Plan,
or in any Award granted pursuant to this Plan, shall confer on any individual
any right to continue in the employment of or service to the Company or
interfere in any way with the right of the Company to terminate the
Participant's employment at any time.


(i)  Notwithstanding anything to the contrary herein, any Option that is an ISO
shall be exercisable not later than three (3) months following the date that the
employment of a Participant terminated.


(2)           Outside Directors


If an Outside Director’s service on the Board terminates by reason of (i)
Retirement, (ii) the death or Disability of such Outside Director, (iii) a 50%
change in the beneficial ownership of the Company as defined in
 
 
Page 9

 
 
 
 

Rule 13d-3 under the Exchange Act, or (iv) voluntary early retirement to take a
position in governmental service, any Option held by such Outside Director may
thereafter be exercised by the Outside Director, or in the event of death, by
his or her Beneficiary to the extent it was vested and exercisable at the time
of such termination (i) for a period equal to the number of years of completed
Board service as of the date of such termination of the Outside Director on
whose behalf the Option is exercised, or (ii) until the expiration of the stated
term of such Option whichever period is the shorter.  In the event of
termination for any reason other than those set forth above, any Option held by
such Outside Director may thereafter be exercised by the Outside Director to the
extent it was vested and exercisable at the time of termination (i) for a period
of one year from the date of such termination or (ii) until the expiration of
the stated term of such Option, whichever period is the shorter, unless
otherwise determined by the G&N Committee.


SECTION 11.  STOCK APPRECIATION RIGHT AWARDS


The Committees may, in their discretion, grant Stock Appreciation Rights
pursuant to the provisions of this Section either singly or concurrently with an
Option granted under this Plan with respect to all or a portion of the shares
subject to the related Option.  Subject to the terms and provisions of this
Section, each SAR that is granted singly shall be exercisable as determined by
the Committees, and each SAR that is granted concurrently with the grant of a
related Option shall be exercisable only at the same time and to the same extent
the related Option is exercisable and in no event after the termination of the
related Option.  A SAR shall be exercisable only when the Fair Market Value
(determined as of the date of exercise of the SAR) of each share of Common Stock
with respect to which the SAR is to be exercised shall exceed the Exercise Price
per share of Common Stock subject to the SAR, or in the event that the SAR was
granted concurrently with the grant of a related Option, the related Option.  A
SAR granted under this Plan shall be exercisable in whole or in part by notice
to the Company at such place and in such manner as the Company may designate
from time to time. Such notice shall state that the holder of the SAR elects to
exercise the SAR and the number of shares in respect of which the SAR is being
exercised.


Subject to the terms and provisions of this Section, upon the exercise of a SAR,
the Recipient shall be entitled to receive from the Company consideration (in
the form hereinafter provided) equal in value to the excess of the Fair Market
Value (determined as of the date of exercise of the SAR) of each share of Common
Stock with respect to which such SAR has been exercised over the Exercise Price
per share of Common Stock subject to either the SAR or, in the event that the
SAR was granted concurrently with the grant of a related Option, the related
Option.  The Committees may stipulate in the Notice of Grant the form of
consideration which shall be received upon the exercise of a SAR.  If no
consideration is specified therein, upon the exercise of a SAR, the Recipient
may specify the form of consideration to be received by such Recipient, which
shall be in shares of Common Stock, or in cash, or partly in cash and partly in
shares of Common Stock (valued at the Fair Market Value on the date of exercise
of the SAR), as the Recipient shall request; provided, however, that the
Committees, in their sole discretion, may disapprove the form of consideration
requested and instead authorize the payment of such consideration in shares of
Common Stock (valued as aforesaid), or in cash, or partly in cash and partly in
shares of Common Stock.


Upon the exercise of a SAR that was granted concurrently with the grant of a
related Option, the related Option shall be deemed exercised to the extent of
the number of shares of Common Stock with respect to which such SAR is exercised
and to that extent a corresponding number of shares of Common Stock shall not
again be available for the grant of Awards under this Plan.  Upon the exercise
or termination of a related Option granted concurrently with the grant of a SAR,
the SAR with respect thereto shall be considered to have been exercised or
terminated to the extent of the number of shares of Common Stock with respect to
which the related Option was so exercised or terminated.


SECTION 12.  CONTINUED EMPLOYMENT


Nothing in this Plan, or in any Award granted pursuant to this Plan, shall
confer on any individual any right to continue in the employment of, or service
to, the Company or interfere in any way with the right of the Company to
terminate the Participant’s employment at any time.
 
 
 
Page 10

 
 
 
 

SECTION 13.  CHANGE IN CONTROL


(A)  Upon a Change in Control, any Restricted Stock Award shall be free of all
restrictions for the full number of awarded shares less such number as may have
been theretofore acquired under the Restricted Stock Award.


(B)   Upon a Change in Control, there shall be an acceleration of any
Performance Period relating to any Incentive Award, and payment of any Incentive
Award shall be made in cash as soon as practicable after such Change in Control
based upon achievement of the Performance Goals applicable to such Award up to
the date of the Change in Control.  Further, the Company’s obligation with
respect to such Incentive Award shall be assumed, or new obligations substituted
therefor, by the acquiring or surviving corporation after such Change in
Control.  In addition, prior to the date of such Change in Control, the P&C
Committee, in its sole judgment, may make adjustments to any Incentive Award as
may be appropriate to reflect such Change in Control.


(C)   Upon a Change in Control, there shall be an acceleration of any
Performance Period relating to any Performance Unit Award, and payment of any
Performance Unit Award shall be made in cash as soon as practicable after such
Change in Control based upon achievement of the Performance Goals applicable to
such Performance Unit Award up to the date of the Change in Control.  If such
Performance Unit Award was established in shares of Common Stock, the amount of
cash to be paid to a Participant with respect to the Performance Unit Award
shall be determined by multiplying (x) the number of shares of Common Stock
relating to such Performance Unit Award, by (y) the Fair Market Value on the
date of the Change in Control.  Further, the Company’s obligation with respect
to such Performance Unit Award shall be assumed, or new obligations substituted
therefor, by the acquiring or surviving corporation after such Change in
Control.  In addition, prior to the date of such Change in Control, the P&C
Committee, in its sole judgment, may make adjustments to any Performance Unit
Award as may be appropriate to reflect such Change in Control.


(D)   Upon a Change in Control, any Option Award or SAR Award shall become
immediately exercisable for the full number of awarded shares or any part
thereof, less such numbers as may have been theretofore acquired under the
Option Award or SAR Award from and after the date of such Change in Control,
unless otherwise provided in the Notice of Grant.


SECTION 14.  WITHHOLDING TAXES


Federal, state or local law may require the withholding of taxes applicable to
gains resulting from the payment or vesting of an Award.  Unless otherwise
prohibited by the P&C Committee, each Participant may satisfy any such tax
withholding obligation by any of the following means, or by a combination of
such means: (i) a cash payment; (ii) authorizing the Company to withhold from
the shares of Common Stock otherwise issuable to the Participant pursuant to the
vesting of an Award a number of shares having a Fair Market Value, as of the Tax
Date, which will satisfy the amount of the withholding tax obligation; or
(iii) by delivery to the Company of a number of shares of Common Stock having a
Fair Market Value as of the Tax Date which will satisfy the amount of the
withholding tax obligation arising from the vesting of an Award.  A
Participant’s election to pay the withholding tax obligation by (ii) or
(iii) above must be made on or before the Tax Date, is irrevocable, is subject
to such rules as the P&C Committee may adopt, and may be disapproved by the P&C
Committee.  If the amount requested is not paid, the P&C Committee may refuse to
issue Common Stock under this Plan.


SECTION 15.  ADJUSTMENTS UPON CHANGES IN CAPITALIZATION


In the event of any change in the outstanding Common Stock of the Company by
reason of any stock split, stock dividend, recapitalization, merger,
consolidation, reorganization, combination, or exchange of shares, split-up,
split-off, spin-off, liquidation or other similar change in capitalization, or
any distribution to common stockholders other than cash dividends, the number or
kind of shares that may be issued under this Plan pursuant to Section 3 hereof
and the number or kind of shares subject to, or the price per share under any
outstanding Award shall be automatically adjusted so that the proportionate
interest of the Recipient shall be maintained as before the occurrence of such
event.  Such adjustment shall be conclusive and binding for all purposes hereof.
 
 
Page 11

 
 
 
 

SECTION 16.  AMENDMENT AND TERMINATIONS


The Committees may amend, alter or terminate this Plan at any time without the
prior approval of the Board; provided, however, that: (i) the Committees may
not, without approval by the Board and the shareholders, (a) materially increase
the benefits provided to Recipients under this Plan or (b) provide for the
re-pricing of Options; and (ii) any amendment with respect to Restricted Stock
granted to Outside Directors must be approved by the full Board.


Termination of this Plan shall not affect any Awards made hereunder which are
outstanding on the date of termination and such Awards shall continue to be
subject to the terms of this Plan notwithstanding its termination.


SECTION 17.  MISCELLANEOUS PROVISIONS


(A)  Except as to Awards of Restricted Stock to Outside Directors, no
Participant or other person shall have any claim or right to be granted an Award
under this Plan.


(B)  A Recipient’s rights and interest under this Plan may not be assigned or
transferred in whole or in part, either directly or by operation of law or
otherwise (except in the event of a Recipient’s death, by will or the laws of
descent and distribution), including, but not by way of limitation, execution,
levy, garnishment, attachment, pledge, bankruptcy or in any other manner, and no
such right or interest of any Recipient in this Plan shall be subject to any
obligation or liability of such individual; provided, however, that a
Recipient’s rights and interest under this Plan may, subject to the discretion
and direction of the Committees, be made transferable by such Recipient during
his or her lifetime.  Except as specified in Section 6 hereof, the holder of an
Award shall have none of the rights of a shareholder until the shares subject
thereto shall have been registered in the name of the person receiving or person
or persons exercising the Award on the transfer books of the Company.


(C)  No Common Stock shall be issued hereunder unless counsel for the Company
shall be satisfied that such issuance will be in compliance with applicable
Federal, state, and other securities laws.


(D)  The expenses of this Plan shall be borne by the Company.


(E)  By accepting any Award under this Plan, each Recipient and each Personal
Representative or Beneficiary claiming under or through him or her shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, any action taken under this Plan by the Company, the Board, and
the Committees.


(F)  Awards granted under this Plan shall be binding upon the Company, its
successors, and assigns.


(G)  Nothing contained in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to shareholder approval if such
approval is required.


(H)  Each Recipient shall be deemed to have been granted any Award on the date
the Committees took action to grant such Award under this Plan or such date as
the Committees in their sole discretion shall determine at the time such grant
is authorized.


SECTION 18.  EFFECTIVENESS OF THIS PLAN


This Plan was originally approved by the shareholders of the Company on January
27, 2000.  The Amended and Restated Plan shall be submitted to the shareholders
of the Company for their approval and adoption on January 25, 2001, or such
other date fixed for the next meeting of shareholders or any adjournment or
postponement thereof.  If not approved by the shareholders of the Company at the
January 25, 2001 Annual Meeting, the original Plan shall remain in effect with
respect to Awards other than Option Awards and SAR Awards.  No Option Awards or
SAR Awards shall be made under the Amended and Restated Plan unless and until
the Amended and Restated Plan has been approved and adopted at a meeting of the
Company’s shareholders.
 
 
Page 12

 
 
 
 

SECTION 19.  GOVERNING LAW


The provisions of this Plan shall be interpreted and construed in accordance
with the laws of the Commonwealth of Kentucky.
 
 
Page 13
 
 